Exhibit 10.4



EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of January 1, 2002 (the "Employment Agreement"),
by and between TheStreet.com, Inc., a Delaware corporation (the "Company" or
"TheStreet.com"), and Thomas J. Clarke, Jr. ("Clarke").

WHEREAS, the Company desires that Clarke enter into this Employment Agreement,
and Clarke desires to enter into this Employment Agreement, on the terms and
conditions set forth herein; and

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Duties; Term.

The Company agrees to employ Clarke, and Clarke agrees to be so employed, in the
position of Chairman and Chief Executive Officer of the Company, and Clarke
agrees to perform such duties, functions and responsibilities as are generally
incident to such positions, for a period commencing on January 1, 2002 and
ending on December 31, 2003, unless sooner terminated in accordance with Section
4 hereof (the "Term"). Clarke agrees to perform faithfully the duties assigned
to him pursuant to this Employment Agreement to the best of his abilities and to
devote all of his business time and attention to the Company's business. Clarke
shall be subject to all laws, rules, regulations and policies as are from time
to time applicable to employees of the Company, including TheStreet.com's Policy
on Investments.

Section 2. Compensation.

(a) Annual Salary. As compensation for his services hereunder, during the Term
the Company shall pay to Clarke a salary of Three Hundred and Fifty-Six Thousand
Dollars ($356,000) per annum, payable in accordance with the Company's standard
payroll policies, and less all applicable federal, state and local withholding
taxes (the "Annual Salary"). The Annual Salary shall be reviewed at least
annually during the Term, and may be increased in the sole discretion of the
Compensation Committee of the Company's Board of Directors (the "Board"), taking
into consideration both the Company's and Clarke's performance during the
preceding year.

(b) Bonus. Except as set forth in Section 4 hereof, in addition to the Annual
Salary, Clarke shall be entitled to receive additional bonus compensation for
his employment during calendar years 2002 and 2003 (the "Annual Bonus") in
accordance with the mutually agreed upon bonus schedule for senior management of
the Company, which shall be based upon achievement of the Company's financial
goals as submitted to the Board.

(c) Options. The Company shall grant to Clarke, in addition to stock options
previously granted pursuant to the terms of the TheStreet.com, Inc. Amended and
Restated 1998 Stock Incentive Plan, as amended (the "Plan") and option
agreements dated October 18, 1999, December 8, 1999, April 18, 2000 and November
30, 2000 (collectively, the "Old Option Agreements"), pursuant to a stock option
agreement dated the date hereof (the "New Option Agreement"), stock options to
purchase an aggregate of Five Hundred Thousand (500,000) shares of Common Stock
in the Company. The grant shall be an non-qualified stock option.

Section 3. Benefits; Expense Reimbursement.

During the Term, Clarke shall participate in any group insurance, accident,
sickness and hospitalization insurance, and any other employee benefit plans of
the Company in effect during the Term and available to the Company's executive
officers, and Clarke shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder. Clarke shall also receive reimbursement of up to
$1,250 per month to defray business expenses. In addition, during each year of
the Term, Clarke shall be entitled to three (3) weeks of paid vacation.

Section 4. Employment Termination.

(a) At any time during the Term, and except as otherwise provided in Sections
4(b) and 4(c) hereof, the Company shall only have the right to terminate this
Employment Agreement and Clarke's employment with the Company hereunder, upon
written notice to Clarke, in the event Clarke engages in conduct which
constitutes "Cause." For purposes of this Employment Agreement, Cause shall mean
(i) Clarke's willful misconduct or gross negligence in the performance of his
obligations under this Employment Agreement, (ii) dishonesty or misappropriation
by Clarke relating to the Company or any of its funds, properties, or other
assets, (iii) inexcusable repeated or prolonged absence from work by Clarke
(other than as a result of, or in connection with, a disability), (iv) any
unauthorized disclosure by Clarke of confidential or proprietary information of
the Company which is reasonably likely to result in material harm to the
Company, (v) a conviction of Clarke (including entry of a guilty or nolo
contendere plea) involving fraud, dishonesty, moral turpitude, or involving a
violation of federal or state securities laws, or (vi) the failure by Clarke to
perform faithfully his duties hereunder or other breach by Clarke of this
Employment Agreement and such failure or breach is not cured, to the extent cure
is possible, by Clarke within thirty (30) days after written notice thereof from
the Company to Clarke. If this Employment Agreement and Clarke's employment with
the Company hereunder is terminated for Cause, or if Clarke voluntarily resigns
from the Company without Good Reason, during the Term, the Company shall pay
Clarke an amount equal to all earned but unpaid portions of the Annual Salary
and unused vacation days through the date of termination, and following any such
termination, Clarke shall not be entitled to receive any other compensation or
benefits from the Company hereunder, including, without limitation, any portion
of the Annual Bonus for the year in which he is terminated.

(b) This Employment Agreement and Clarke's employment with the Company hereunder
may also be terminated by the Company without Cause, or by Clarke upon the
occurrence of an event constituting Good Reason. For purposes of this Employment
Agreement, "Good Reason" shall mean (i) the failure of the Company to cure a
material adverse change made by it in Clarke's functions, duties, or
responsibilities in his position with the Company as provided in this Employment
Agreement, or (ii) a reduction in the Annual Salary during the Term, or (iii)
the failure of the Company to cure any other material breach of this Employment
Agreement, or (iv) in connection with the occurrence of a Change of Control (as
such term is defined in the Company's 1998 Stock Incentive Plan, as amended) of
the Company, there is a significant reduction of Clarke's duties or
responsibilities relative to his duties or responsibilities in effect
immediately prior to such reduction; provided, however, that the foregoing
provision shall not include a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, if you are not appointed as Chairman and Chief Executive Officer of the
acquiring corporation, but continue to have a substantially similar level of
responsibility over the affairs of the Company following such Change of
Control), or (v) Clarke's relocation by the Company or a successor thereto to a
location more than fifty (50) miles from either the Company's current
headquarters or Bridgewater, New Jersey, provided that, in the case of (i),
(ii), or (iii) above, the Company has failed to cure the event constituting Good
Reason within sixty (60) days following written notice thereof from Clarke. In
the event that Clarke's employment with the Company shall terminate during the
Term on account of termination by the Company without Cause, or by Clarke with
Good Reason, then the Company shall pay or provide to Clarke, as his sole and
exclusive remedy hereunder, (A) an amount equal to all earned but unpaid
portions of the Annual Salary and unused vacation days through the date of
termination, (B) a portion of the Annual Bonus prorated through the date of
termination, (C) group life, disability, sickness, hospitalization and accident
insurance benefits equivalent to those to which Clarke would have been entitled
if he had continued working for the Company for an additional twelve (12) month
period, and (D) the Annual Salary to the same extent to which Clarke would have
been entitled if he had continued working for the Company for an additional
twelve (12) month period, or, at the Company's option, in a lump sum payment
appropriately discounted for the time value of money at the Treasury bill or
note rate. The benefits continuation and salary payments provided for in (C) and
(D) above shall be contingent upon Clarke's continued compliance with Sections 5
and 6 hereof, and shall be reduced by the corresponding benefits amounts and
amounts of cash compensation and any publicly traded or freely tradable
securities compensation (including, without limitation, securities that will
become freely tradable after a restrictive or vesting period) actually received
by Clarke after the date of termination in connection with "Replacement
Employment" (as defined below). Clarke shall make good faith efforts to obtain
Replacement Employment which is similar in duties and responsibilities to that
provided for Clarke hereunder. Except as set forth above, Clarke shall not be
entitled to receive any other compensation or benefits from the Company
hereunder.

(c) This Employment Agreement and Clarke's employment with the Company hereunder
shall terminate immediately and automatically upon (i) the death or Disability
(as defined below) of Clarke or (ii) the expiration of the Term. For purposes of
this Employment Agreement, "Disability" shall mean physical or mental incapacity
of a nature which prevents Clarke, in the good faith judgment of the Company's
Board of Directors, from performing his duties under this Employment Agreement
for a period of 90 consecutive days or 150 days during any year with each year
under this Employment Agreement commencing on each anniversary of the date
hereof. If this Employment Agreement and Clarke's employment with the Company
hereunder is terminated on account of (i) or (ii) above, then the Company shall
pay Clarke, or his estate, conservator or designated beneficiary, as the case
may be, an amount equal to (A) all earned but unpaid portions of the Annual
Salary and unused vacation days through the date of termination, and (B) a
portion of the Annual Bonus prorated through the date of termination, and
following any such termination, neither Clarke, nor his estate, conservator or
designated beneficiary, as the case may be, shall be entitled to receive any
other compensation or benefits from the Company hereunder, provided, however,
that if Clarke's employment is terminated on account of (ii) above, and the
Company has not previously offered to renew this Employment Agreement on
commercially reasonable terms as determined by the Company in good faith, then
the Company shall also pay or provide to Clarke (C) group life, disability,
sickness, hospitalization and accident insurance benefits equivalent to those to
which Clarke would have been entitled if he had continued working for the
Company for an additional twelve (12) month period, and (D) the Annual Salary to
the same extent to which Clarke would have been entitled if he had continued
working for the Company for an additional twelve (12) month period, or, at the
Company's option, in a lump sum payment appropriately discounted for the time
value of money at the Treasury bill or note rate. The benefits continuation and
salary payments provided for in (C) and (D) above shall be contingent upon
Clarke's continued compliance with Sections 5 and 6 hereof, and shall be reduced
by the corresponding amounts actually received by Clarke after the date of
termination in connection with "Replacement Employment," as described in Section
4(b) hereof.

(d) This Employment Agreement and Clarke's employment with the Company hereunder
shall terminate immediately and automatically upon the final and complete
liquidation or dissolution of the Company or a final and complete shutdown of
the business then conducted by the Company (each, a "Liquidation Event"). In the
event that Clarke remains employed by the Company under this Employment
Agreement until the time of any Liquidation Event, then the Company shall pay to
Clarke, as his sole and exclusive remedy hereunder, an amount equal to his
then-current Annual Salary, less any amounts required to be withheld by law.

(e) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, the Company shall have no further obligations under this Employment
Agreement; provided, (except for amounts payable in Section 2 thru 4 above)
however, that Sections 5 through 18 hereof shall survive and remain in full
force and effect.

Section 5. Non-Competition.

(a) Clarke hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Clarke's
employment with the Company, he will not engage in "Competition" with the
Company. For purposes of this Agreement, Competition by Clarke shall mean
Clarke's engaging in, or otherwise directly or indirectly being employed by or
acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other business or
organization anywhere in the United States which primarily engages in the
business of providing original editorial financial news and commentary over the
Internet; provided, however, that, notwithstanding the foregoing, it shall not
be a violation of this Section 5(a) for Clarke to become the registered or
beneficial owner of up to three percent (3%) of any class of the capital stock
of a competing corporation registered under the Securities Exchange Act of 1934,
as amended, provided that Clarke does not otherwise participate in the business
of such corporation.

(b) Clarke hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Clarke's
employment with the Company, he will not solicit for employment or hire, in any
business enterprise or activity, any person who was employed by the Company
during the Term.

Section 6. Confidentiality; Intellectual Property.

(a) Except as otherwise provided in this Employment Agreement, at all times
during and after the Term, Clarke shall keep secret and retain in strictest
confidence, any and all confidential information relating to the Company, and
shall use such confidential information only in furtherance of the performance
by him of his duties to the Company and not for personal benefit or the benefit
of any interest adverse to the Company's interests. For purposes of this
Agreement, "confidential information" shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company's current business or future business contemplated during the
Term, products, services and development, or information received from others
that the Company is obligated to treat as confidential or proprietary (provided
that such confidential information shall not include any information that (a)
has become generally available to the public other than as a result of a
disclosure by Clarke, or (b) was available to or became known to Clarke prior to
the disclosure of such information on a non-confidential basis without breach of
any duty of confidentiality from any party to the Company), and Clarke shall not
disclose such confidential information to any Person other than the Company,
except as may be required by law or court or administrative order (in which
event Clarke shall so notify the Company as promptly as practicable). Upon
termination of the Term for any reason, Clarke shall return to the Company all
copies, reproductions and summaries of confidential information in his
possession and erase the same from all media in his possession, and, if the
Company so requests, shall certify in writing that he has done so. All
confidential information is and shall remain the property of the Company (or, in
the case of information that the Company receives from a third party which it is
obligated to treat as confidential, then the property of such third party).

(b) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Clarke
during the Term, and all business opportunities presented to Clarke during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably relate to any of the business of the Company on the date of such
creation, development, obtaining or conception, and Clarke shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Employment Agreement, (x) the term
"Intellectual Property" means and includes any and all trademarks, trade names,
service marks, service names, patents, copyrights, and applications therefor,
and (y) the term "Technology" means and includes any and all trade secrets,
proprietary information, invention, discoveries, know-how, formulae, processes
and procedures.

Section 7. Covenants Reasonable.

The parties acknowledge that the restrictions contained in Sections 5 and 6
hereof are a reasonable and necessary protection of the immediate interests of
the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Clarke in binding himself to any of these restrictions. In the event of a breach
or threatened breach by Clarke of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Clarke from such breach or threatened breach; provided however, that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.

Section 8. No Third Party Beneficiary.

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. "Person" shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

Section 9. Notices.

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party's address set forth below such party's name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto. Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.

Section 10. Representations.

The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.

Section 11. Amendment.

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.

Section 12. Binding Effect.

This Employment Agreement is not assignable by Clarke. None of Clarke's rights
under this Employment Agreement shall be subject to any encumbrances or the
claims of Clarke's creditors. This Employment Agreement shall be binding upon
and inure to the benefit of the Company and any successor organization which
shall succeed to the Company by merger or consolidation or operation of law, or
by acquisition of all or substantially all of the assets of the Company
(provided that a successor by way of acquisition of assets shall have undertaken
in writing to assume the obligations of the Company hereunder).

Section 13. Governing Law.

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions.

Section 14. Severability.

If any provision of this Employment Agreement, including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement, including those contained in
Sections 5 and 6 hereof, shall be held to be excessively broad as to duration,
activity or subject, such provisions shall be construed by limiting and reducing
them so as to be enforceable to the maximum extent allowable by applicable law.
To the extent permitted by applicable law, each party hereto waives any
provision of law that renders any provision of this Employment Agreement
invalid, illegal or unenforceable in any way.

Section 15. Execution in Counterparts.

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

Section 16. Entire Agreement.

This Employment Agreement, together with the Old Option Agreements and the New
Option Agreement, sets forth the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof.

Section 17. Titles and Headings.

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

Section 18. Conflicts of Interest.

Clarke specifically covenants, warrants and represents to the Company that he
has the full, complete and entire right and authority to enter into this
Employment Agreement, that he has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to the Company pursuant to this Employment Agreement, that he
is not in possession of any document or other tangible property of any other
Person of a confidential or proprietary nature which would conflict in any
manner whatsoever with any of his duties, obligations or responsibilities to the
Company pursuant to his Employment Agreement, and that he is fully ready,
willing and able to perform each and all of his duties, obligations and
responsibilities to the Company pursuant to this Employment Agreement.

Section 19. Consent to Jurisdiction.

Clarke hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City of New York in any action or proceeding to
enforce the provisions of this Agreement, and waives the defense of inconvenient
forum to the maintenance of any such action or proceeding.


[END OF TEXT]


IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

 

> > > /s/ Thomas J. Clarke, Jr.
> > > 
> > > Thomas J. Clarke, Jr.
> > > 
> > > 6 Arrowsmith Drive
> > > 
> > > Bridgewater, New Jersey 00807
> > > 
> > > 
> > > THESTREET.COM, INC.
> > > 
> > > By: /s/ Douglas A. McIntyre
> > > 
> > > Name: Douglas A. McIntyre
> > > 
> > > Title: Director, Member of
> > > 
> > > Compensation Committee
> > > 
> > > 
> > > 
> > > 
> > > By: /s/ James M. Meyer
> > > 
> > > Name: James M. Meyer
> > > 
> > > Title: Director, Member of
> > > 
> > > Compensation Committee
> > > 
> > > 
> > > Address: 14 Wall Street
> > > 
> > > 15th Floor
> > > 
> > > New York, NY 10005
> > > 
> > > Telephone No.: (212) 321-5000
> > > 
> > > Telecopy No.: (212) 321-5013
